DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2022/0057694 to Park et al. (“Park”).
 	Regarding claim 1, Park teaches a camera module, comprising: 
a circuit board on which at least one image sensor is situated (paragraph [0104] teaches an image sensor reference number 300 mounted on a printed circuit board, for example circuit board 480 in Figure 13); 
an objective including a lens housing and multiple optical lenses situated inside the lens housing (the objective includes the lens housing 410 and multiple optical lenses inside 410 including first lens unit 420 and second lens unit 440); 
an objective holder, which is connected to the circuit board and is configured to hold the objective (the lens assembly is disposed on the main board 480 and includes the objective, see paragraph [0189]); 
at least one temperature control element, which is configured to influence a temperature of at least one front lens of the objective; and a second optical lens situated on the front lens; wherein the front lens and/or the second optical lens includes at least one recess, the at least one temperature control element being situated in the at least one recess (the second lens 440 includes a liquid lens 130 in Figure 13; further, paragraph [0111] teaches that the liquid lens module 130 includes a heating element 140A to provide temperature control to the lens; Figure 3 shows a recess in 130 which is part of the second optical lens in Figure 13 and within the recess is 140A the heating or temperature control element).
 	Regarding claim 2, Park teaches the camera module as recited in claim 1, wherein the at least one recess is situated in the front lens and/or in the second optical lens in such a way that a temperature control element situated in the at least one recess is enclosed by the front lens and the second optical lens (the recess shown in Figure 3 that receives the temperature control element 140A is situated in the second optical lens 440, within 130, and thus is enclosed by the front lens 420 and the second optical lens 440).
 	Regarding claim 3, Park teaches the camera module as recited in claim 1, wherein the at least one recess is situated in the front lens and/or the second optical lens in such a way that a temperature control element situated in the at least one recess is situated at a boundary surface between the front lens and the second optical lens (the temperature control element is within the liquid lens device reference number 130 within the second optical lens 440 and is thus in the boundary between the front lens 420 and the bottom of the second optical lens 440).
 	Regarding claim 6, Park teaches the camera module as recited in claim 1, wherein the temperature control element is a film heating element, or a metallic electrical heating conductor, or a doped plastic element (paragraph [0050] teaches the heating element, reference number 140; paragraph [0115] teaches the heating element 140A is electrically connected to the main board).
 	Regarding claim 7, Park teaches the camera module as recited in claim 1, wherein at least one passage from the at least one recess to a side of the second optical lens opposite to the at least one recess is in the second optical lens, and a contacting element is situated in the at least one passage, which is configured to contact the temperature control element with a voltage source (paragraph [0101] teaches that the heating element 140 may be implemented as a resistor that generates heat when current flows through or when voltage is applied).
	Claim 8 is rejected similarly to claim 1, where Park teaches a manufacturing process associated with the camera module that is disclosed.
Allowable Subject Matter
Claims 4-5, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R HSU whose telephone number is (571)270-3012. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMY R. HSU
Examiner
Art Unit 2664



/AMY R HSU/Primary Examiner, Art Unit 2697